Opinion issued April 30, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01062-CV
                           ———————————
         MEMORIAL HERMANN HOSPITAL SYSTEM, Appellant
                                       V.
                      LATARSHA WALTON, Appellee



                   On Appeal from the 190th District Court
                           Harris County, Texas
                       Trial Court Case No. 1227995



                         MEMORANDUM OPINION

      Appellant, Memorial Hermann Hospital System, has filed a motion to

dismiss its appeal pursuant to Texas Rule of Appellate Procedure 42.1(a)(1). TEX.

R. APP. P. 42.1(a)(1) (“In accordance with a motion of appellant, the court may
dismiss the appeal or affirm the appealed judgment or order unless disposition

would prevent a party from seeking relief to which it would otherwise be

entitled.”). We grant the motion and dismiss the appeal. The parties agree that

each party shall bear their own court costs. See TEX. R. APP. P. 42.1(d) (“Absent

agreement of the parties, the court will tax costs against the appellant.”). The

Clerk is directed to issue mandate immediately. See TEX. R. APP. P. 18.1.

                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2